Filed with the U.S. Securities and Exchange Commission on May 17, 2013 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 511 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.507 on FormN-1A filed on April 26, 2013.This PEANo.511 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.507 to the Trust’s Registration Statement for the Trust’s series: Jordan Opportunity Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 511 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Glendora and State of California, on May 17, 2013. Professionally Managed Portfolios By: /s/ Elaine E. Richards Elaine E. Richards President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 511 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Dorothy A. Berry* Trustee May 17, 2013 Dorothy A. Berry Wallace L. Cook* Trustee May 17, 2013 Wallace L. Cook Eric W. Falkeis* Trustee May 17, 2013 Eric W. Falkeis Carl A. Froebel* Trustee May 17, 2013 Carl A. Froebel Steven J. Paggioli* Trustee May 17, 2013 Steven J. Paggioli /s/ Elaine E. Richards President and Principal May 17, 2013 Elaine E. Richards Executive Officer Eric C. VanAndel* Treasurer and Principal May 17, 2013 Eric C. VanAndel Financial and Accounting Officer *By: /s/ Elaine E. Richards May 17, 2013 Elaine E. Richards, Attorney-In Fact pursuant to Powers of Attorney 1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE 2
